Title: Darius Darling to James Madison, 22 February 1836
From: Darling, Darius
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        I beg leave to refer you to the foregoing statement of the organization of our Society, and of its objects;
                            and also, respectfully to ask leave to present your name, at our first quarterly meeting, (on the first Monday in March,)
                            as an Honorary Member. Yours, &c.
                        
                        
                            
                                D. Darling
                            
                        
                    